Citation Nr: 0608342	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Columbia, 
South Carolina, which denied service connection for chronic 
obstructive pulmonary disease and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

A review of the record discloses that the veteran was 
scheduled for a hearing before the Board at the RO in March 
2005, but failed to appear for that hearing.  Prior to the 
promulgation of a decision in his appeal, the Board received 
a statement from the veteran requesting that his Board 
hearing be rescheduled due to hospitalization.  Attached to 
his request was a statement from a private medical facility 
which indicated that the veteran had been under the care of 
Greenwood Urological since March 2005 at which time he had 
penoplasty.  The statement further indicated that the veteran 
was going to continue under their care with a follow up 
examination scheduled for April 2005.  The Board construes 
the veteran's statement as a Motion to Reschedule a Hearing.

Generally, under VA laws and regulations if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
in the same appeal unless such failure to appear was with 
good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Whether 
good cause for such failure to appear and the impossibility 
of timely requesting postponement have been established will 
be determined by the Member who would have presided over the 
hearing.  If good cause and the impossibility of timely 
requesting postponement are shown, the hearing will be 
rescheduled for the next available hearing date at the same 
facility.  See 38 C.F.R. § 20.704(d) (2005).

Under the facts and circumstances of this case, the Board 
finds that the veteran has shown good cause for his failure 
to appear for the hearing scheduled for him in March 2005.  
The Board believes that the veteran's hospitalization 
constitutes good cause for the veteran's failure to appear 
for his scheduled hearing.  Accordingly, the Motion to 
Reschedule a Hearing is granted.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO and they will notify the veteran 
when further action on his part is required. 

The veteran should be scheduled for a hearing before a 
Veterans Law Judge at the RO at the next available 
opportunity.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


